Title: From Thomas Jefferson to Jean-Armand Tronchin, 26 February 1788
From: Jefferson, Thomas
To: Tronchin-Labat, Jean Armand



Sir
Paris Feb. 26. 1788.

I should with great chearfulness have done any thing I could for the manufacturers of Bourges, had any thing been in my power. To this I should have been induced by justice to them, and a  desire to serve whomsoever you befriend. This company is part of a great mass of creditors to whom the United states contracted debts during the late war. Those states, like others, are not able to pay immediately all the debts which the war brought on them; but they are proceeding rapidly in that paiment, and will perhaps get thro it more speedily than any nation ever did before. You will have seen in the public papers the progress they are making in this matter. They proceed in this by fixed rules from which it is their principle never to depart in any instance, nor to do on any account for any one person what they will not be able to do for all others claiming on the same grounds. This company should engage the French consul or some other person on the spot to be always ready to present their claim whenever any thing can be received on it according to the order of paiment established by Congress. I suppose that the interest might have been annually received. With respect to what they call the reduction of their debt from it’s nominal sum, it is not a reduction of it, but an appreciation at it’s true value. The public effects of the United states, such as their paper bills of credit, loan office bills &c. were a commodity which varied in it’s value from time to time. A scale of their value for every month has been settled according to what they sold for at market, in silver or gold. This value in gold or silver with an interest of six per cent annually till paiment is what the United states pay. This they are able to pay: but were they to propose to pay off all their paper, not according to what it cost the holder in gold or silver, but according to the sum named in it, their whole country if sold, and all their persons into the bargain might not suffice. They would in this case make a bankruptcy where none exists, as an individual would who, being very able to pay the real debts he has contracted, would undertake to give to every man fifty times as much as he had received from him. The company will receive the market value of the public effects they have in their hands, and six per cent per annum on that; and I can only repeat my advice to them to appoint some friend on the spot to act for them whenever any thing can be received. I have the honour to be with sentiments of the most perfect esteem and respect Sir Your most obedient & most humble servt.,

Th: Jefferson

